                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


HHS Capital, LLC,                               :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv732
       vs.                                      :
                                                :   Judge Susan J. Dlott
Equity Max Network, LLC, et al.,                :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on February 26, 2019 (Doc. 34), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired March 12, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, Defendant Garrett Stevenson’s motion for relief from judgment (Doc. 29) is

DENIED.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
